          Case 2:19-cr-00233-TLN Document 38 Filed 03/04/21 Page 1 of 2



1
     HEATHER E. WILLIAMS, #122664
2    Federal Defender
     HANNAH R. LABAREE #294338
3    Assistant Federal Defender
     Office of the Federal Defender
4    801 “I” Street, 3rd Floor
     Sacramento, CA 95814
5    916-498-5700

6    Attorney for Defendant
     JUAN CARLOS MARTINEZ CASTRO
7
8
9                                IN THE UNITED STATES DISTRICT COURT

10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11
12   UNITED STATES OF AMERICA,                       )   Case No. 2:19-cr-00233-TLN
                                                     )
13                  Plaintiff,                       )   UNOPPOSED REQUEST FOR
                                                     )   MODIFICATION OF CONDITIONS OF
14   v.                                              )   PRETRIAL RELEASE
                                                     )
15   JUAN CARLOS MARTINEZ CASTRO,                    )
                                                     )
16                  Defendants.                      )
                                                     )
17                                                   )

18
             Mr. Martinez Castro was ordered released onto pretrial supervision on January 23, 2020.
19
     CR 16, 18. His release contains several special conditions, including the imposition of a curfew
20
     (condition 13), enforced by the use of an ankle monitor (condition 12), and drug testing
21
     (condition 9). CR 18 (Special Conditions of Release). On February 18, 2020, the Honorable
22
     Carolyn K. Delaney, United States Magistrate Judge, granted the unopposed request to allow Mr.
23
     Martinez Castro non-case related contact with Shannon Jeffries, his wife and co-defendant. CR
24
     21.
25
             Mr. Martinez Castro is in compliance with all conditions of his release. He has no history
26
     of drug use and has not had a single positive drug test throughout his 13 months of pretrial
27
     release. He hereby requests that the terms of his release be modified to relieve him of the curfew
28
     ankle monitor conditions, and to eliminate drug testing.
       Case 2:19-cr-00233-TLN Document 38 Filed 03/04/21 Page 2 of 2


1            Assistant United States Attorney Justin Lee has no objection to these
2    modifications. Pretrial Services Officer Renee Basurto reports that Mr. Martinez Castro
3
     has been in full compliance of his terms of release as of the filing of this request.
4
     Proposed amended conditions are attached as Exhibit A to this filing.
5
             For the foregoing reasons, Mr. Martinez Castro respectfully requests that this Court order
6
     the requested modification of the terms of his release.
7
     Dated: March 2, 2021                              Respectfully submitted,
8
                                                       HEATHER E. WILLIAMS
9                                                      Federal Public Defender
10                                                     /s/ Hannah R. Labaree
                                                       HANNAH R. LABAREE
11                                                     Assistant Federal Defender
12
                                                       Attorneys for Defendant
13                                                     JUAN CARLOS MARTINEZ CASTRO
14
15                                                     ORDER
16
             IT IS HEREBY ORDERED that the conditions of release be modified as specified above.
17
     The Amended Terms and Conditions are hereby adopted.
18
     Dated: March 3, 2021
19
20
21
22
23
24
25
26
27
28

     !Unexpected   End of FormulaUnited
      Defendant’s Unopposed Request for                  -2-
      Modification of Conditions of Pretrial Release
